Title: Memorandum from Paul Hamilton, ca. 30 November 1810 (Abstract)
From: Hamilton, Paul
To: 


Ca. 30 November 1810. Describes the instruction and students at French military academies, including those at Saint-Cyr-l’Ecole and La Flèche, the Imperial Polytechnical School, the Imperial School of Bridges and Causeways, the School of Mines, the School of Marine Engineers, the Imperial corps du génie, various artillery schools attached to garrisons or regiments, schools of navigation, and the “Joint Schools” of artillery and génie and of miners and sappers at Metz.
